    Case: 3:21-cv-00093-WHR Doc #: 1 Filed: 03/17/21 Page: 1 of 17 PAGEID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION AT DAYTON

 ELIZABETH MARTIN, on behalf of                    :
 herself and others similarly situated,            :
                                                   :
                Plaintiff,                         :   CASE NO. 3:21-cv-93
                                                   :
        v.                                         :   JUDGE
                                                   :
 ADVANCED FOOT & ANKLE CARE                        :   MAGISTRATE JUDGE
 CENTERS OF OHIO, LLC,                             :
 c/o Norma A. Polansky                             :   JURY DEMAND ENDORSED
 1000 Michigan Ave.                                :   HEREON
 Sidney, OH 45365                                  :
                                                   :
                Defendant.                         :

PLAINTIFF’S COLLECTIVE AND CLASS ACTION COMPLAINT FOR VIOLATIONS
          OF THE FAIR LABOR STANDARDS ACT AND OHIO LAW

       Now comes Plaintiff Elizabeth Martin (“Named Plaintiff” or “Martin”), through

undersigned counsel, individually and on behalf of other members of the general public similarly

situated, for her Complaint against Defendant Advanced Foot & Ankle Care Centers of Ohio, LLC

(“AFACC” or “Defendant”) for its failure to pay employees overtime wages seeking all available

relief under the Fair Labor Standards Act of 1938 (“FLSA”), 29 U.S.C. §§ 201, et seq., the Ohio

Minimum Fair Wage Standards Act, O.R.C. 4111.03, and 4111.08 (“the Ohio Wage Act”); and

the Ohio Prompt Pay Act (“OPPA”), Ohio Rev. Code § 4113.15 (the Ohio Wage Act and the

OPPA will be referred to collectively as “the Ohio Acts”). Plaintiff’s FLSA claims are asserted as

a collective action pursuant to 29 U.S.C. § 216(b), while the Ohio Acts claims are asserted as a

class action pursuant to Rule 23. The following allegations are based on personal knowledge as to

the Named Plaintiff’s own conduct and are made on information and belief as to the acts of others.

Named Plaintiff, individually and on behalf of others similarly situated, hereby states as follows:



                                           Page 1 of 17
    Case: 3:21-cv-00093-WHR Doc #: 1 Filed: 03/17/21 Page: 2 of 17 PAGEID #: 2




                               I.     JURISDICTION AND VENUE

       1.      This action is brought pursuant to the FLSA, the Ohio Acts, and 28 U.S.C. §1331.

       2.      This Court’s jurisdiction in this matter is also predicated upon 28 U.S.C. § 1367, as

this Complaint raises additional claims pursuant to the laws of Ohio, over which this Court

maintains supplemental subject matter jurisdiction because they form a part of the same case or

controversy.

       3.      Venue is proper in this forum pursuant to 28 U.S.C. §1391, because Defendant

employed Named Plaintiff and others similarly situated in the Southern District of Ohio, a

substantial part of the events or omission giving rise to the claim occurred in the Southern District

of Ohio, and Defendant has done substantial business in the Southern District of Ohio.

                                       II.      THE PARTIES

       Named Plaintiff

       4.      Named Plaintiff is an individual, United States citizen, and resident of the State of

Ohio living in the Southern District of Ohio.

       5.      At all times relevant herein, Named Plaintiff was employed by Defendant as an

hourly, non-exempt employee from approximately April 2016 to January 2021 at Defendant’s

Sidney Office located at 1000 Michigan Street, Sidney, Ohio 45365.

       6.      Named Plaintiff brings this action on behalf of herself and those similarly situated,

and she has given her written consent to bring this action to collect unpaid overtime compensation

under the FLSA. Named Plaintiff’s consent is being filed along with this Complaint pursuant to

29 U.S.C. §216(b). (Consent to be Party Plaintiff, attached hereto as Exhibit A).




                                             Page 2 of 17
       Case: 3:21-cv-00093-WHR Doc #: 1 Filed: 03/17/21 Page: 3 of 17 PAGEID #: 3




           Opt-In Plaintiffs

           7.       In addition to Named Plaintiff, Kaylee Rayne (“Rayner” or “Opt-In Plaintiff

Rayner”), Stephanie Jones (“Jones” or “Opt-In Plaintiff Jones”), “Angel Penny (“Penny” or “Opt-

In Plaintiff Penny”), and Stephanie Homan (“Homan” or “Opt-In Plaintiff Homan”) (collectively

Opt-In Plaintiff Rayner, Opt-In Plaintiff Jones, Opt-In Plaintiff Penny, and Opt-In Plaintiff Homan

will be referred to collectively as the “Opt-In Plaintiffs”) have signed Consent to Join forms which

are being filed along with this Complaint pursuant to 29 U.S.C. §216(b). (Consents to Join,

attached hereto as Exhibit B). Named Plaintiff and Opt-In Plaintiffs will be collectively referred

to as “Plaintiffs.”

           Defendant

           8.       Defendant is a domestic limited liability company that provides podiatric healthcare

services in the Southern District of Ohio.

           9.       Defendant operates and manages four (4) offices in the Southern District of Ohio.1

           10.      At all relevant times, Defendant has had direct or indirect control and authority over

Plaintiffs and other similarly situated employees’ working conditions. At all relevant times,

Defendant exercised that authority and control over Plaintiffs and other similarly situated

employees.

           11.      At all relevant times, Defendant has had direct or indirect control and authority over

matters governing the essential terms and conditions of employment for Plaintiffs and other

similarly situated employees at all locations operated and managed by Defendant and where

Plaintiffs and other similarly situated employees worked. At all relevant times, Defendant

exercised that authority and control over Plaintiffs and other similarly situated employees.



1
    See https://footandanklecare.org/about/locations last viewed on March 16, 2021.

                                                     Page 3 of 17
    Case: 3:21-cv-00093-WHR Doc #: 1 Filed: 03/17/21 Page: 4 of 17 PAGEID #: 4




       12.     At all relevant times, Defendant has had the authority to hire and fire employees,

supervise and control the work schedules and work conditions of employees, determine the rate

and method of pay, and/or maintain employee records.

       13.     Upon information and belief, Defendant applies or causes to be applied,

substantially the same employment policies, practices, and procedures to all employees at all of

Defendant’s locations, including policies, practices and procedures relating to the payment of

wages, overtime, and timekeeping.

       14.     At all relevant times, Defendant suffered or permitted Plaintiffs and other similarly

situated employees to work. The work that Plaintiffs and other similarly situated employees

performed was for Defendant’s benefit.

       15.     Defendant was as an “employer” of employees at all of its locations as defined in,

or for the purposes of, the FLSA and the Ohio Acts. Defendant is a single integrated enterprise

and/or a joint employer of Plaintiffs and all other similarly situated employees.

       16.     Defendant operates, controls, enterprises, and employs employees engaged in

commerce or in the production of goods for commerce, or have had employees handling, selling,

or otherwise working on goods or materials that have been moved in or produced for commerce

by any person. Defendant has had an annual gross volume of sales made or business done of not

less than $500,000 per year (exclusive of excise taxes at the retail level).

       17.     At all times relevant hereto, Defendant was fully aware of the fact that it was legally

required to comply with the wage and overtime laws of the United States and of the State of Ohio.

                                  III.    STATEMENT OF FACTS

       18.     Defendant employed Plaintiffs and other similarly situated employees as hourly,

non-exempt employees.



                                             Page 4 of 17
    Case: 3:21-cv-00093-WHR Doc #: 1 Filed: 03/17/21 Page: 5 of 17 PAGEID #: 5




       19.     Plaintiffs and other similarly situated employees worked more than 40 hours in one

or more workweeks.

       20.     During their employment with Defendant, Plaintiffs and other similarly situated

employees were not fully and properly paid for all overtime wages because of Defendant’s pay

policy and/or practice to not include hourly employees’ time worked at home toward their total

hours worked in a workweek for purposes of calculating overtime hours.

       21.     Specifically, Defendant encouraged Plaintiffs and other similarly situated

employees to work from home and record those hours worked. However, Defendant listed these

hours worked as a “Miscellaneous” and paid Plaintiffs and other similarly situated employees at

their base hourly rate of pay for these hours. Defendant did not include the “Miscellaneous” hours

worked for the purposes of determining if an employee worked overtime and did not pay any

overtime premium for such hours if they constituted overtime work hours.

       22.     For example, if Plaintiffs and other similarly situated employees worked 40 hours

at the office and 10 hours at home, Defendant paid their base hourly rate of pay for all hours

worked. If Plaintiffs and other similarly situated employees worked 45 hours from the office and

10 hours at home, Defendant would pay them 5 hours of overtime and 50 hours at their base hourly

rate of pay (40 hours would be included in “Regular” and 10 hours would be included in

“Miscellaneous” on the pay stubs) instead of 15 hours at their overtime rate of pay.

       23.     Plaintiffs complained to Defendant that they were not being paid overtime for all

hours worked over 40 as a result of Defendant’s policy and/or practice to pay straight time for

work-at-home hours; however, Defendant stated it was not going to pay Plaintiffs overtime for

time spent working from home.




                                           Page 5 of 17
     Case: 3:21-cv-00093-WHR Doc #: 1 Filed: 03/17/21 Page: 6 of 17 PAGEID #: 6




     24.         During the last three years preceding the filing of this Complaint, Plaintiffs and

other similarly situated employees regularly worked from home in workweeks where they worked

in excess of 40 hours; however, Defendant did not pay them one and one-half times their regular

rate of pay for all hours worked over 40.

     25.         Consequently, Defendant failed to properly compensate Plaintiffs and other

similarly situated employees the overtime wages they were due in accordance with the minimum

requirements of the FLSA.

     26.         Upon information and belief, Defendant, at all times relevant hereto, was fully

aware of the fact that they were legally required to comply with the wage and overtime payment

laws of the United States and of the State of Ohio.

     27.         During relevant times, Defendant had knowledge of and acted willfully regarding

its conduct described herein.

     28.         Defendant is in possession and control of necessary documents and information

from which Plaintiffs would be able to precisely calculate damages or it otherwise failed to

maintain such documents and information.

     29.         For the three years preceding the filing of the Complaint, Defendant applied the

same pay policies and practices to all hourly, non-exempt employees, including Plaintiffs, at all of

its locations.

     30.         Plaintiffs and other similarly situated employees have not been fully and lawfully

compensated for all of their compensable hours worked due to the aforementioned policies and/or

practices described herein.

     31.         Defendant knew or should have been aware that Plaintiffs and other similarly

situated employees worked from home in workweeks where they worked in excess of 40 hours



                                            Page 6 of 17
    Case: 3:21-cv-00093-WHR Doc #: 1 Filed: 03/17/21 Page: 7 of 17 PAGEID #: 7




and that they were entitled to be paid an overtime rate based on their regular rate of pay, as that

phrase is defined under the FLSA, but Defendant willfully elected not to fully compensate its

employees during all times relevant.

                          IV. COLLECTIVE ACTION ALLEGATIONS

       32.     Named Plaintiff brings her FLSA claims pursuant to 29 U.S.C. § 216(b) as a

representative action on behalf of herself and all other similarly situated employees of the opt-in

class. The FLSA collective consists of the following: consisting of:

               All current and former hourly, non-exempt employees of Defendant
               who performed more than 40 hours of work in at least one workweek
               when adding their office hours of work with their hours of at home
               work, beginning three years prior to the filing date of the Complaint
               and continuing through the date of the final disposition of this case
               (“FLSA Collective” or the FLSA Collective Members”).

       33.     This FLSA claim is brought as an "opt-in" collective action pursuant to 29 U.S.C.

§216(b) as to claims for overtime compensation withheld in violation of the FLSA, liquidated

damages, and attorneys' fees.

    34.        In addition to Plaintiffs, the putative FLSA Collective Members have been denied

proper overtime compensation due to Defendant’s company-wide payroll policy and practices

described herein. Defendant failed to meet the minimum requirements of the FLSA by not paying

Plaintiffs and the putative FLSA Collective Members overtime at a rate of at least one and one-

half times their regular rates of pay, as that phrase is defined under the FLSA, for all overtime

hours worked. The Named Plaintiff is representative of those other similarly situated employees

and is acting on behalf of their interests as well as her own in bringing this action.

    35.        The identity of the putative FLSA Collective Members is known to Defendant and

is readily identifiable through Defendant’s payroll records. These individuals may readily be

notified of this action and allowed to opt into it pursuant to 29 U.S.C. §216(b), for the purpose of


                                             Page 7 of 17
      Case: 3:21-cv-00093-WHR Doc #: 1 Filed: 03/17/21 Page: 8 of 17 PAGEID #: 8




collectively adjudicating their claims for overtime compensation, liquidated damages, attorneys'

fees and costs under the FLSA.

      36.      The net effect of Defendant’s policies and practices is that Defendant willfully

failed to fully and properly pay Plaintiffs and FLSA Collective Members overtime wages. Thus,

Defendant enjoyed substantial ill-gained profits at the expense of the Plaintiffs and FLSA

Collective Members.

                                    V. RULE 23 ALLEGATIONS

        37.    Named Plaintiff brings her Ohio Wage Act claims pursuant to Fed.R.Civ.P. 23 as

a class action on behalf of herself and all other similarly situated of the following class, consisting

of:

               All current and former hourly, non-exempt employees of Defendant
               who performed more than 40 hours of work in at least one workweek
               when adding their office hours of work with their hours of at home
               work, beginning two years prior to the filing date of the Complaint
               and continuing through the date of the final disposition of this case
               (“Ohio Rule 23 Class” or “Ohio Rule 23 Class Members”).

      38.      During relevant times, Plaintiffs and those Ohio Rule 23 Class Members worked at

least forty (40) hours per workweek in workweeks where they also worked from home, but were

not correctly compensated at a rate of at least one and one-half times their correct regular rate of

pay, as that phrase is defined under the FLSA, for all hours worked in excess of 40 because of

Defendant’s policies and/or practices described herein.

      39.      The Ohio Rule 23 Class, as defined above, is so numerous that joinder of all

members is impracticable.

      40.      Named Plaintiff is a member of the Ohio Rule 23 Class and her claims for unpaid

wages are typical of the claims of other members of the Ohio Rule 23 Class.




                                             Page 8 of 17
    Case: 3:21-cv-00093-WHR Doc #: 1 Filed: 03/17/21 Page: 9 of 17 PAGEID #: 9




    41.        Named Plaintiff will fairly and adequately represent the Ohio Rule 23 Class and

the interests of all members of the Ohio Rule 23 Class.

    42.        Named Plaintiff has no interest that is antagonistic to or in conflict with those

interests of the Ohio Rule 23 Class that she has undertaken to represent.

    43.        Named Plaintiff has retained competent and experienced class action counsel who

can ably represent the interests of the entire Ohio Rule 23 Class.

    44.        Questions of law and fact are common to the Ohio Rule 23 Class.

    45.        Class certification is appropriate under Fed. R. Civ. P. 23(b)(1) because individual

actions would create the risk of inconsistent or varying adjudications that would establish

incompatible standards of conduct for Defendant with respect to its non-exempt employees.

    46.        Class certification is appropriate under Fed. R. Civ. P. 23(b)(2) as Defendant acted

or refused to act on grounds generally applicable to the Ohio Rule 23 Class, making appropriate

declaratory and injunctive relief with respect to Named Plaintiff and the Ohio Rule 23 Class as a

whole.

    47.        Class certification is appropriate under Fed. R. Civ. P. 23(b)(3) as the questions of

law and facts common to the Ohio Rule 23 Class predominate over questions affecting individual

members of the Ohio Rule 23 Class and because a class action is superior to other available

methods for the fair and efficient adjudication of this litigation.

    48.        Questions of law and fact that are common to the Ohio Rule 23 Class include, but

are not limited to: (a) whether Defendant violated the Ohio Wage Act by failing to pay the Ohio

Rule 23 Class for hours worked in excess of forty hours per week because of failing to include

work-at-home hours into the total hours worked; (b) whether Defendant’s violations of the Ohio

Wage Act were knowing and willful; (c) what amount of unpaid and/or withheld overtime



                                             Page 9 of 17
   Case: 3:21-cv-00093-WHR Doc #: 1 Filed: 03/17/21 Page: 10 of 17 PAGEID #: 10




compensation is due to the Named Plaintiff and other members of the Ohio Rule 23 Class on

account of Defendant’s violations of the Ohio Wage Act; and (d) what amount of prejudgment

interest is due to Ohio Rule 23 Class members on the overtime or other compensation which was

withheld or not paid to them.

    49.        A class action is superior to individual actions for the fair and efficient adjudication

of Named Plaintiff’s and the Ohio Rule 23 Class’ claims and will prevent undue financial,

administrative and procedural burdens on the parties and the Court. Named Plaintiff and counsel

are not aware of any pending Ohio litigation on behalf of the Ohio Rule 23 Class, as defined herein,

or on behalf of any individual alleging a similar claim. Because the damages sustained by

individual members are modest compared to the costs of individual litigation, it would be

impractical for class members to pursue individual litigation against the Defendant to vindicate

their rights. Certification of this case as a class action will enable the issues to be adjudicated for

all class members with the efficiencies of class litigation.

                                      VI. CAUSES OF ACTION

                                   COUNT I
                FLSA – COLLECTIVE ACTION FOR UNPAID OVERTIME

    50.        All of the preceding paragraphs are realleged as if fully rewritten herein.

    51.        This claim is brought as part of a collective action by the Named Plaintiff on behalf

of herself, the Opt-In Plaintiffs, and the FLSA Collective.

    52.        During the relevant time period, Defendant employed the Plaintiffs and the FLSA

Collective Members.

    53.        Plaintiffs and the FLSA Collective Members were paid on an hourly basis and

worked in non-exempt positions.




                                            Page 10 of 17
   Case: 3:21-cv-00093-WHR Doc #: 1 Filed: 03/17/21 Page: 11 of 17 PAGEID #: 11




    54.        Plaintiffs and the FLSA Collective Members worked in excess of forty (40) hours

in one or more workweeks during all times relevant.

    55.        The FLSA requires that covered employees be compensated for every hour worked

in a workweek. See 29 U.S.C. § 206(b).

    56.        The FLSA requires that non-exempt employees receive overtime compensation of

their regular rate of pay for hours worked in excess of forty (40) per week. See 29 U.S.C.

§ 207(a)(1).

    57.        Plaintiffs and the FLSA Collective Members were not exempt from receiving FLSA

overtime compensation.

    58.        Plaintiffs and the FLSA Collective Members should have been paid overtime for

all hours worked in excess of forty (40) hours per workweek during the three years from the filing

date of the Complaint.

    59.        Defendant violated the FLSA with respect to Plaintiffs and the FLSA Collective

Members by, inter alia, failing to include work-at-home time in their total hours worked in a

workweek for purposes of calculating overtime hours. Instead, Defendant paid them their base

hourly rate of pay for all work-at-home hours, including all such hours that constituted overtime

work.

    60.        As a result, Defendant failed to fully compensate Plaintiffs and the FLSA Collective

Members at one-and-one-half times their regular rates of pay for hours worked over forty (40)

hours in workweeks because of Defendant’s policies and/or practices described herein.

    61.        Defendant knew or should have known of the overtime payment requirements of

the FLSA. Defendant willfully withheld and failed to pay the overtime compensation to which

Plaintiffs and the FLSA Collective Members are entitled.



                                          Page 11 of 17
   Case: 3:21-cv-00093-WHR Doc #: 1 Filed: 03/17/21 Page: 12 of 17 PAGEID #: 12




    62.         The exact total amount of overtime compensation that Defendant failed to pay

Plaintiffs and the FLSA Collective Members is unknown at this time, as many of the records

necessary to make such precise calculations are in the possession of Defendant or were not kept

by Defendant.

    63.         As a direct and proximate result of Defendant’s conduct, Plaintiffs and the FLSA

Collective Members have suffered and continue to suffer damages. Plaintiffs seek unpaid overtime

and other compensation, liquidated damages, interest and attorneys’ fees, and all other remedies

available.

                                         COUNT II
             R.C. § 4111.03 – RULE 23 CLASS ACTION FOR UNPAID OVERTIME

    64.         All of the preceding paragraphs are realleged as if fully rewritten herein.

    65.         This claim is brought under Ohio law, which incorporates the FLSA without

limitation.

    66.         Plaintiffs and the Ohio Rule 23 Class Members have been employed by Defendant,

and Defendant is an employer covered by the overtime requirements under Ohio law.

    67.         The Ohio Wage Act requires that employees receive overtime compensation “not

less than one and one-half times” (1.5) the employee’s regular rate of pay for all hours worked

over forty (40) in one workweek, “in the manner and methods provided in and subject to the

exemptions of section 7 and section 13 of the Fair Labor Standards Act of 1937.” See R.C.

§ 4111.03(A); see also 29 U.S.C. § 207(a)(1).

    68.         Plaintiffs and Ohio Rule 23 Class worked in excess of the maximum weekly hours

permitted under R.C. § 4111.03 but were not correctly paid their overtime rate for all hours worked

over forty (40) in a workweek in workweeks that they worked from home at least part of the time.




                                            Page 12 of 17
   Case: 3:21-cv-00093-WHR Doc #: 1 Filed: 03/17/21 Page: 13 of 17 PAGEID #: 13




     69.       Defendant’s company-wide policies and/or practices described herein resulted in

unpaid overtime wages for Plaintiffs and Ohio Rule 23 Class.

     70.       Plaintiffs and those similarly situated Ohio employees were not exempt from the

wage protections of Ohio Law.

     71.       Defendant violated the Ohio Wage Act with respect to Plaintiffs and the Ohio Rule

23 Class by, inter alia, failing to compensate them overtime for all hours worked over forty (40)

hours in a workweek because of Defendant’s work-at-home policy and/or practice as described

herein.

     72.       Plaintiffs and the Ohio Rule 23 Class were not exempt from the wage protections

of Ohio law.

     73.       Defendant’s repeated and knowing failure to pay overtime wages to Plaintiffs and

those similarly situated Ohioans were violations of R.C. §4111.03, and as such, Defendant acted

willfully.

     74.       For Defendant’s violations of R.C. §4111.03, by which Plaintiffs and those

similarly situated Ohio employees have suffered and continue to suffer damages; Plaintiffs and

those similarly situated Ohio employees seek unpaid overtime and other compensation, liquidated

damages, interest and attorneys’ fees, and all other remedies available.

                                    COUNT III
      R.C. § 4113.5 – RULE 23 CLASS ACTION FOR VIOLATIONS OF THE OHIO
                                 PROMPT PAY ACT

     75.       All of the preceding paragraphs are realleged as if fully rewritten herein.

     76.       During relevant times, Plaintiffs and the Ohio Rule 23 Class Members have been

employed by Defendant.




                                           Page 13 of 17
   Case: 3:21-cv-00093-WHR Doc #: 1 Filed: 03/17/21 Page: 14 of 17 PAGEID #: 14




    77.        During relevant times, Defendant was an entity covered by the OPPA, and Plaintiffs

and the Ohio Rule 23 Class Members have been employed by Defendant within the meaning of

the OPPA.

    78.        The OPPA requires Defendant to pay Plaintiffs and Ohio Rule 23 Class all wages,

including unpaid overtime, in accordance with R.C. § 4113.15(A).

    79.        During relevant times, Plaintiffs and the Ohio Rule 23 Class were not paid all

overtime wages they earned within thirty (30) days of performing the work. See R.C. § 4113.15(B).

    80.        Plaintiffs’ and the Ohio Rule 23 Class Members’ unpaid wages remain unpaid for

more than thirty (30) days beyond their regularly scheduled payday.

    81.        Plaintiffs and the Ohio Rule 23 Class Members have been harmed and continue to

be harmed by such unpaid wages.

    82.        In violating the OPPA, Defendant acted willfully, without a good faith basis and

with reckless disregard of clearly applicable Ohio law.

                                  COUNT IV
          RULE 23 CLASS ACTION FOR DAMAGES PURSUANT TO R.C. 2307.60

       83.     All of the preceding paragraphs are realleged as if fully rewritten herein.

       84.     The FLSA, 29 U.S.C. § 216(a), imposes criminal penalties for willful violations of

the FLSA.

       85.     By its acts and omissions described herein, Defendant has willfully violated the

FLSA, and Plaintiffs and the Ohio Rule 23 Class have been injured as a result.

       86.     R.C. § 2307.60 permits anyone injured in person or property by a criminal act to

recover damages in a civil action, including exemplary and punitive damages.

       87.     As a result of Defendant’s willful violations of the FLSA, Plaintiffs and the Ohio

Rule 23 Class are entitled to compensatory and punitive damages pursuant to R.C. § 2307.60.


                                           Page 14 of 17
   Case: 3:21-cv-00093-WHR Doc #: 1 Filed: 03/17/21 Page: 15 of 17 PAGEID #: 15




                                  VII.    PRAYER FOR RELIEF

       WHEREFORE, Named Plaintiff requests judgment against Defendant for an Order:

       A.      Certifying the proposed FLSA collective action;

       B.      Directing prompt issuance of notice pursuant to 29 U.S.C. § 216(b) to the FLSA

Collective, apprising them of the pendency of this action and permitting them to timely assert their

rights under the FLSA and pursuant to 29 U.S.C. § 216(b);

       C.      Certifying the proposed Rule 23 Class under the Ohio Acts;

       D.      Finding Defendant failed to keep accurate records, and, as such, Named Plaintiff,

the FLSA Collective Members, and the Ohio Rule 23 Class Members are entitled to prove their

hours worked with reasonable estimates;

       E.      Awarding to Named Plaintiff and the FLSA Collective Members unpaid

compensation, including overtime wages as to be determined at trial together with any liquidated

damages allowed by the FLSA;

       F.      Awarding to Named Plaintiff and the Ohio Rule 23 Class Members unpaid

compensation, including overtime wages as to be determined at trial together with any liquidated

damages allowed by the Ohio Wage Act;

       G.      Awarding judgment against Defendant for liquidated damages pursuant to the

OPPA in the greater amount of $200 per violation or six percent (6%) of all unpaid overtime

compensation owed to the Named Plaintiff and the Ohio Rule 23 Class Members during the

applicable statutory period;

       H.      Awarding Named Plaintiff and the Rule 23 Class Members compensatory and

punitive damages under O.R.C. § 2307.60;




                                           Page 15 of 17
   Case: 3:21-cv-00093-WHR Doc #: 1 Filed: 03/17/21 Page: 16 of 17 PAGEID #: 16




       I.     Awarding Named Plaintiff, the FLSA Collective Members, and the Ohio Rule 23

Class Members costs and disbursements and reasonable allowances for fees of counsel and experts,

and reimbursement of expenses;

       J.     Awarding Named Plaintiff, the FLSA Collective Members, and the Ohio Rule 23

Class Members such other and further relief as the Court deems just and proper;

       K.     Issuing an injunction prohibiting Defendant from engaging in present, ongoing, and

future violations of the FLSA and the Ohio Wage Act;

       L.     Granting Named Plaintiff leave to amend to file additional claims for relief or

different causes of action should information become available through investigation and

discovery;

       M.     Rendering a judgment against Defendant for all damage, relief, or any other

recovery whatsoever;

       N.     An Order directing Defendant to pay reasonable attorneys’ fees and all costs

connected with this action; and

       O.     Such other and further relief as this Court may deem necessary, just, and proper.

                                            Respectfully submitted,

                                            COFFMAN LEGAL, LLC

                                            /s/ Matthew J.P. Coffman   ________
                                            Matthew J.P. Coffman (0085586)
                                            Adam C. Gedling (0085256)
                                            Kelsie N. Hendren (100041)
                                            1550 Old Henderson Rd
                                            Suite #126
                                            Columbus, Ohio 43220
                                            Phone: 614-949-1181
                                            Fax: 614-386-9964
                                            Email: mcoffman@mcoffmanlegal.com
                                                    agedling@mcoffmanlegal.com
                                                    khendren@mcoffmanlegal.com


                                         Page 16 of 17
Case: 3:21-cv-00093-WHR Doc #: 1 Filed: 03/17/21 Page: 17 of 17 PAGEID #: 17




                                          Attorneys for Named Plaintiff and those similarly
                                          situated




                                    JURY DEMAND

   Named Plaintiff requests a trial by a jury of eight (8) persons.

                                          /s/ Matthew J.P. Coffman
                                          Matthew J.P. Coffman




                                       Page 17 of 17
